DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-15 and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarvis (US 2009/0001178) in view of Jager (US 2010/0206955).
	As to claim 7, Jarvis teaches a faucet assembly (shown exteriorly in Figs. 1-3), comprising:
	a faucet body 10/12 supporting a spout 24 (also Fig. 4 shows internal body 40), a hot water valve 16, a cold water valve 18 (paragraph 52: note that elements 16 and 18 are referred to as “an on/off control” for hot and cold water, respectively, and thus inherently include a valve so as to provide on/off control of water flow), and a thermostatic mixing cartridge 48.
	Jarvis is silent regarding the particular construction of the thermostatic mixing cartridge 48 (paragraph 61 explicitly leaves out any specific detail for the cartridge 48). However, Jager teaches a thermostatic mixing valve cartridge 3 comprising a housing including a first inlet 43 configurable to receive water from a first source, an outlet (shown with flow “M” in Fig. 2) in fluid connection with the first inlet 43, and a second inlet 42 configurable to receive water from a second source, and a thermal motor 52 
	The thermostatic cartridge of Jager is configured in a manner so as to provide robust construction and ease of installation (paragraph 7, lines 24-34). Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the assembly of Jarvis to utilize the thermostatic mixing valve cartridge of Jager in order to provide an effective and conveniently installable means of maintaining a desired water temperature at the spout 24.
	As to claims 8-9, Jager teaches the housing including a housing body including first inlet 43, a cap 8/41 including the outlet, and a lower housing including the second inlet 42, wherein the housing body is coupled between the cap and the lower housing (Figs. 2 and 5).
	As to claims 10 and 12, Jager teaches water from the first and second sources passing through an interior of the housing (Fig. 2).
	As to claims 11 and 13, Jarvis teaches the faucet body including a receptacle 46 for receiving the housing of the thermostatic cartridge 48 (Fig. 4).
	As to claim 14, Jarvis teaches the faucet body including a second receptacle 42/50/62 for receiving the hot water valve 16 and a third receptacle 44/52/64 for receiving the cold water valve 18.
	As to claim 15, Jarvis, as modified, teaches the faucet body including a first chamber 46 operably connecting the hot water valve 16 to the thermostatic cartridge 48 (Fig. 7; note that chamber 46 is connected to outlet 42 which cooperates with hot water 
	As to claim 18, Jager teaches a rotatable cap 57 configured to adjust a regulated maximum water temperature of water provided to the outlet (Fig. 2; paragraphs 25 and 36).
	As to claim 19, Jager teaches the cap 57 having at least one slot for receiving a rotating tool (paragraph 36).
	As to claims 20-21, Holmes, as modified and discussed in the rejections above, also includes all of the limitations of claims 20-21.
	As to claim 22, Jager teaches the thermal motor 52 configured to impart linear force in a first axial direction with respect to axial ends of the cartridge, wherein movement in the first axial direction increases the flow of water from the second source to the outlet, and wherein the outlet is disposed on a first axial end of the cartridge (Fig. 2; paragraph 25).
	As to claim 23, Jager teaches an outlet that is axially facing (Fig. 2).
	As to claims 24-25, Jarvis teaches thermostatic mixing valve cartridge 48 inserted axially within a receptacle 46 of the faucet body (Fig. 4).
As to claim 26, Jarvis teaches the faucet body including an enclosure having a top surface G-G (Fig. 5a), a hot water valve receptacle 50, and a cold water valve receptacle 52, wherein the receptacles 46/50/52 define respective openings in the top surface G-G (Fig. 9). 
	
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 6/28/2021, with respect to the claim rejections under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jarvis (US 2009/0001178) and Jager (US 2010/0206955) as discussed above.

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763